DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 06/28/2022, Claims 15-20, 22-25, 27-31, 33-34 are pending. No new matter has been added. 


With respect to the amendment filed on 06/28/2022, see pages 5-6, the Applicant's arguments are persuasive with regard to the objections of Claims in view of amendments. The Applicant submitted new set of claims with visible texts. Therefore, the objection of Claims are withdrawn. With further search and considerations, Claims 15-20, 22-25, 27-31, 33-34 are allowed. 










Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 15-20, 22-25, 27-31, 33-34 are allowed. 
Independent Claims 15, 23 and 34 respectively recite the limitations of: An objective identification device, comprising a classifier training circuit and a calculation circuit, wherein the classifier training circuit is configured to extract objective characteristics based on training samples and perform offline training based on the objective characteristics to obtain a classifier; and the calculation circuit is configured to identify an objective in an image based on a particle swarm optimization algorithm, wherein each of particles in the particle swarm optimization algorithm is defined as an object having a predefined size in the image; and a fitness value of each of particles is calculated based on the classifier and the objective characteristics of the particle in the particle swarm optimization algorithm, the fitness value representing a probability that the particle belongs to the objective, wherein the calculation circuit includes: an initialization sub-circuit, configured to initialize a maximum number of iterations, a number of particles, a position of each of particles, parameters in a velocity update formula, and parameters in a position update formula; an objective characteristic extraction sub-circuit, configured to extract the objective characteristics of each of particles; 2Application No. 16/066,799 Attorney Docket: 35784U Response To Non-Final Office Action Mailed On March 28, 2022 a fitness value calculation sub-circuit, configured to calculate the fitness value of each of particles based on the classifier and the objective characteristics of the particle; an optimal position determination sub-circuit, configured to compare the fitness value of each of particles with a fitness value of the particle at the previous search position to determine a maximum one of the fitness values as a local optimal solution of the particle during the search process and determine a maximum fitness value among the local optimal solutions of all the particles as a global optimal solution; a particle velocity update sub-circuit, configured to update the velocity of each of particles based on the global optimal solution and the local optimal solution; a particle position update sub-circuit, configured to update a position of each of particles based on the updated particle velocity to obtain a next-generation particle; a result output sub-circuit, configured to judge whether the fitness value of each of next- generation particles calculated by the fitness value calculation sub-circuit reaches a preset value, wherein if yes, the objective identification device determines that the particle belongs to the objective, or if not, the objective identification device controls the optimal position determination sub-circuit to keep in operation; and an iteration count sub-circuit, configured to add a current number of iterations by 1 after the next-generation particle is obtained, and send a lay-off instruction to the objective characteristic extraction sub-circuit when the number of iterations reaches the maximum number of iterations.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Ren et al. in paragraph [0004] discloses a driver behavior monitoring system including: a frame sampling circuit configured to generate a set of representative image frames by sampling driver behavior video content; a feature identification circuit configured to generate a vector representation of a foreground portion of each representative image frame in the set of representative image frames, the foreground portion including features relevant for recognizing and classifying driver behavior as distracted or accident behavior; and a recognition and classification circuit configured to generate, based on the vector representations, a set of decision rules for recognizing and classifying the driver behavior as distracted or accident behavior, each of the decision rules corresponding to a different concept, movement or action associated with the distracted or accident behavior. 

However, Ren et al., even if combined, fail to teach or suggest a classifier training circuit and a calculation circuit, wherein the classifier training circuit is configured to extract objective characteristics based on training samples and perform offline training based on the objective characteristics to obtain a classifier; and the calculation circuit is configured to identify an objective in an image based on a particle swarm optimization algorithm, wherein each of particles in the particle swarm optimization algorithm is defined as an object having a predefined size in the image; and a fitness value of each of particles is calculated based on the classifier and the objective characteristics of the particle in the particle swarm optimization algorithm, the fitness value representing a probability that the particle belongs to the objective, wherein the calculation circuit includes: an initialization sub-circuit, configured to initialize a maximum number of iterations, a number of particles, a position of each of particles, parameters in a velocity update formula, and parameters in a position update formula; an objective characteristic extraction sub-circuit, configured to extract the objective characteristics of each of particles; 2Application No. 16/066,799 Attorney Docket: 35784U Response To Non-Final Office Action Mailed On March 28, 2022a fitness value calculation sub-circuit, configured to calculate the fitness value of each of particles based on the classifier and the objective characteristics of the particle; an optimal position determination sub-circuit, configured to compare the fitness value of each of particles with a fitness value of the particle at the previous search position to determine a maximum one of the fitness values as a local optimal solution of the particle during the search process and determine a maximum fitness value among the local optimal solutions of all the particles as a global optimal solution; a particle velocity update sub-circuit, configured to update the velocity of each of particles based on the global optimal solution and the local optimal solution; a particle position update sub-circuit, configured to update a position of each of particles based on the updated particle velocity to obtain a next-generation particle; a result output sub-circuit, configured to judge whether the fitness value of each of next- generation particles calculated by the fitness value calculation sub-circuit reaches a preset value, wherein if yes, the objective identification device determines that the particle belongs to the objective, or if not, the objective identification device controls the optimal position determination sub-circuit to keep in operation; and an iteration count sub-circuit, configured to add a current number of iterations by 1 after the next-generation particle is obtained, and send a lay-off instruction to the objective characteristic extraction sub-circuit when the number of iterations reaches the maximum number of iterations, as required by claims 15, 23 and 34. Indeed, these references are silent about any such updating of velocity of particle based on global and local optical particle solution values. The remaining cited art of record does not cure this deficiency. Accordingly, claims 15, 23 and 34 are allowed. Claims 16-20, 22, 28-31, 33 are allowed by virtue of their dependency on claim 15. Claims 24-25 and 27 are allowed by virtue of their dependency on claim 23.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20220153236 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661